PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,709,846
Issue Date: 2020 Jul 14
Application No. 15/100,275
Filing or 371(c) Date: 27 May 2016
Attorney Docket No. P-10597 (066810-01748) 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to patentee’s “PETITION UNDER 37 C.F.R. § 1.183 AND RENEWED REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(D)” filed July 2, 2021, requesting redetermination of the patent term adjustment.

The petition under 37 CFR 1.183 is GRANTED to the extent indicated.

The Office has re-determined the patent term adjustment to be 450 days.

Relevant Procedural History
	
On July 14, 2020, this patent issued with a patent term adjustment determination of 323 days.  On October 1, 2020, patentees timely submitted a REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d). By Request for Information mailed May 3, 20201, the Office affirmed the periods of delay in connection with the information disclosure statements IDSs filed January 11, 2019, August 20, 2019, and December 4, 2019.

Decision

Patentees request reconsideration of the aforementioned periods of applicant delay attributed to Applicants as a result of the IDS(s) submitted January 11, 2019, August 20, 2019, and December 4, 2019. It is undisputed that the IDSs were filed under circumstances constituting applicant delay within the meaning of 37 CFR 1.704(c)(8), and that no statement pursuant to 37 CFR 1.704(d) accompanied the filing of the IDSs.  

Patentee asserts that the above-referenced IDSs meet the requirements of 37 CFR 1.704(d). Patentee now makes the statement pursuant to 37 CFR 1.704(d) with respect to the above-referenced IDSs. Patentee request waiver of the requirement that the statement pursuant to 37 CFR 1.704(d) be made contemporaneously with the filing of the IDS.  Patentees request 

37 CFR 1.704(d) provides that: 
  
(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement: 

(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or 

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in §1.56(c) more than thirty days prior to the filing of the information disclosure statement. 
37 CFR 1.183 provides that:
In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f). 
The rules of practice state that the 1.704(d) statement(s) should accompany the submission of the information disclosure statement.  See MPEP 2732.  The timing of the making of the statement is not a requirement of any statute.  As such, the timing of the making of the statement may be waived.
Patentee argues persuasively that the IDS were filed within the circumstances that permit for an applicant to avoid entry of a period of applicant delay by providing the §1.704(d) statement.  Patentees have not requested and the Office will not waive the requirement to make the statement.  Patentees have now made the 1.704(d) statement. At present, the Office will waive, under 37 C.F.R. 1.183, the requirement that the statement under 37 C.F.R. 1.704(d) accompany the IDS on filing.  
In view thereof, the 1.704(d) statement(s) filed July 2, 2021 are effective as to the IDSs filed January 11, 2019, August 20, 2019, and December 4, 2019.  As such, no period of reduction for applicant delay is warranted for the filing of these IDSs.  The 58 day period of reduction in connection with the IDS filed January 11, 2019 and the 69 day period of reduction in connection 
With regard to the December 4, 2019 IDS, however, while petitioner has made a statement under 37 CFR 1.704(d) with the subject petition, it is noted that additional IDSs were filed December 18, 2019 and February 10, 2020. The IDS filed December 18, 2019 was filed 21 days after the day after the date a reply to an Office action was filed on November 27, 2019, and was not accompanied by a statement under 37 CFR 1.704(d). The IDS filed February 10, 2020 was filed 75 days after the day after the date a reply to an Office action was filed on November 27, 2019 and was not accompanied by a statement under 37 CFR 1.704(d). While the 7 day period in connection with the IDS filed December 4, 2019 is not warranted, the 21 and 75 day periods of reduction for applicant delay overlap with the 7 day period and are warranted and will not be removed. The non-overlapping period of day is 75 days. As such, that 75 day period of delay is warranted and will not be removed. 
The period of reduction of 202 days is corrected to 75 days.

In view thereof, total applicant delay is 75 days.

Overall PTA Calculation
Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X


USPTO’s Calculation:				
	                         
385 + 140 + 0 - 0 – 75 = 450

Patentee’s Calculation

385 + 140 + 0 – 0 – 0 = 525

Conclusion

Patentee is entitled to PTA of four hundred fifty (450) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 385 + 140 + 0 - 0 – 75 = 450 days.

The decision mailed May 3, 2021 stated that a petition under 37 CFR 1.705(b) and under 1.183, including the petition fees, was required to waive the requirement of 37 CFR 1.704(d) that the statement accompany the ADS. Therefore, the fee of $420 under 37 CFR 1.17(f) and the fee of $210 under 37 CFR 1.18(e) have both been charged to counsel’s deposit account as authorized in the petition.


Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to four hundred fifty (450) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:  	Adjusted PTA calculation
		Certificate of Correction